      0:19-cv-02691-SAL          Date Filed 11/16/20       Entry Number 61        Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                   ROCK HILL DIVISION

 Christopher T. Wilder,                                      Case No. 0:19-cv-02691-SAL

                            Plaintiff,

 v.
                                                                        ORDER
 LT Woods, Cpt. Bradham, SGT James
 Williams, SGT Walker, SGT Wiggins, Major
 Washington, SGT Hanes, Warden Lervern
 Cohen,

                            Defendants.



       This matter is before the Court for review of the August 24, 2020 Report and

Recommendation (“Report”) of United States Magistrate Judge Paige J. Gossett, made in

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.). [ECF No. 57]. In

the Report, the Magistrate Judge recommends that this action be dismissed with prejudice for

failure to prosecute pursuant to Rule 41(b) of the Federal Rules of Civil Procedure and that any

pending motions be terminated. Id. No party filed objections to the Report, and the time to do so

has passed.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with this

Court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court is charged with making a

de novo determination of only those portions of the Report that have been specifically objected to,

and the Court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. § 636(b)(1).

In the absence of objections, the Court is not required to provide an explanation for adopting the

Report and must “only satisfy itself that there is no clear error on the face of the record in order to



                                                  1
      0:19-cv-02691-SAL        Date Filed 11/16/20      Entry Number 61       Page 2 of 2




accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).

       After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the Court finds no clear error, adopts the Report, and

incorporates the Report by reference herein. Accordingly, this action is DISMISSED with

prejudice and the pending motion for summary judgment, ECF No. 48, is moot and should be

terminated.


       IT IS SO ORDERED.

                                                            /s/Sherri A. Lydon
       November 16, 2020                                    Sherri A. Lydon
       Florence, South Carolina                             United States District Judge




                                                2
